STBAUP, J.
(concurring).
In concurring I wish to add that what principally divides the parties on the merits is this:
The defendant contends that the evidence is insufficient to show essential terms of a contract between him and the plaintiff, or that the cottages were erected by the plaintiff at the instance and request of the defendant, and that the evidence shows that the cottages were erected by the plaintiff for the use and benefit of a corporation (the Sunshine Coal Company), of which the defendant was an agent, and *592that the plaintiff’s dealings with him were in such representative capacity. There is no substantial conflict in the evidence that the plaintiff built the cottages in accordance with an agreement between him and the defendant and for a price agreed upon between them. The controversy principally turns on the question of whether the cottages were built for the defendant or for the corporation. As to this the evidence is in conflict. The court, however, found that issue in favor of the plaintiff, and found that the defendant in letting the contract acted on his own behalf, and not as agent for any one, and that the obligation was his personal obligation, and that he did not disclose to the plaintiff that he was in any particular acting as an ágent, and that the plaintiff had no knowledge that the defendant was acting as the agent or representative of any corporation, and in the making of the contract and in the doing of the work relied wholly upon the personal obligation and responsibility of the defendant. I think there is sufficient evidence to support this.